DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “the enclosure configured to be connected to the processor to provide the sensor data to the processor”. It is unclear as to how an “enclosure” i.e. a structural component that is not electrical can provide sensor data to a processor, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 – 6 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momose et al. (US 2014/0309589).
Regarding Claim 1, Momose discloses a fluid delivery system, in at least Figures 1 – 14, comprising: a fluid reservoir (290); a pump (220) that controls the flow of fluid from the fluid reservoir to a patient via a fluid path [0059 – 0065, 0073 - 0080]; a sensor (123) located along the fluid path to detect fluid flow or pressure [0085]; and a processor (inherently present in 140) [0048] configured to control the pump to deliver the fluid to the patient [0048, 0083] and to receive sensor data from the sensor [0085]; wherein the sensor comprises a protrusion (see protrusion on left and right side of 2602) (Figure 14) on an enclosure (110, 130), the protrusion configured to extend into a cavity provided in the fluid path to allow contact between the fluid and the sensor to detect the fluid flow or pressure (cavity between 2602 and 2601) (Figure 14), the enclosure having electronics (140) for generating sensor data corresponding to the detected fluid flow or pressure [0085], the enclosure configured to be connected to the processor to provide the sensor data to the processor (140 connected to 110) (Figure 5).
Regarding Claim 3, Momose discloses the sensor is a pressure sensor [0085].
Regarding Claim 4, Momose discloses  the sensor is a force sensing resistor- type sensor (piezo-resistor) [0085], and the fluid in the cavity contacts the exterior of the sensor and pressure is determined from changes in pressure on a surface of the force sensing resistor sensor [0085].
Regarding Claim 5, Momose discloses the sensor is positioned in communication with the fluid at one or more of a pump intake and a pump outlet associated with the pump [0093].
Regarding Claim 6, Momose discloses an insertion mechanism (310, 320, 321) for inserting a cannula into the skin of the patient to deliver the fluid [0073 – 0078]; wherein the sensor is positioned downstream of the pump between the pump and the insertion mechanism to determine pressure at the outlet of the pump (any clogging occurring downstream [0085, 0091].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose et al. (US 2014/0309589), in view of Rueth et al. (US 2015/0192478).
Regarding Claim 2, Momose fails to disclose the sensor is provided with a gel to protect electronics from the fluid.
Rueth teaches a sensor is provided with a gel to protect electronics from a fluid [0020].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Momose by including a gel to protect electronics from the fluid for the benefit of protecting the sensor/electronics from the fluid medium, as taught by Rueth [0020].

Claim(s) 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momose et al. (US 2014/0309589), in view of Saul (US 2009/0062768).
Regarding Claim 7, Momose discloses a planar base (240) that supports the pump and the insertion mechanism (Figure 4); 
Momose fails to disclose the fluid path comprises at least one channel embedded on a surface of the planar base and extending between the pump and the insertion mechanism.
Saul teaches a planar base (200) comprises at least one channel embedded on a surface of the planar base (Figure 14) and extending between a pump (300) and an insertion mechanism (700) (Figure 19).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Momose by including at least one channel embedded on a surface of the planar base and extending between the pump and the insertion mechanism for the benefit of making the device small so that it is minimally-perceptible and easily hidden under the users clothing, as taught by Saul [0019].
Regarding Claim 8, Saul discloses a fluid channel cover (205) that covers the at least one channel embedded on the surface of the planar base (Figure 15);
The combination would have been obvious for the same reasons regarding the rejection of Claim 7 above.
Regarding Claim 9, the combination fails to expressly disclose the material of which the fluid channel cover is made of.
Saul does teach the fluid channel cover encloses fluid [0079] and therefore experiences pressure when the fluid is moved.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, to form the channel cover of a rigid material for the benefit of no buckling when pressure is introduced to the channel so that the pressure is not absorbed by the channel cover and instead transferred to the fluid so that the fluid can flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2855